Name: Regulation (EEC) No 1574/71 of the Council of 19 July 1971 amending Regulation (EEC) No 727/70 as regards the procedure for fixing premiums for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 579 26.7.71 Official Journal of the European Communities No L 167/ 1 REGULATION (EEC) No 1574/71 OF THE COUNCIL of 19 July 1971 amending Regulation (EEC) No 727/70 as regards the procedure for fixing premiums for raw tobacco of the European Parliament on the Commission's proposals in respect of the fixing of premiums ; HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Whereas , pursuant to Article 4 (4) of Council Regulation (EEC) No 727/701 of 21 April 1970 on the common organisation of the market in raw tobacco, the Council fixes each year the amount of the premium for each variety applicable to the crop of the following calendar year; Whereas, in view of the substantial premiums needed to ensure disposal of tobacco produced in the Community and to safeguard the income of producers and in view of the burden on the Community budget which the granting of premiums constitutes,, it seems appropriate to seek the Opinion The following shall be substituted for Article' 4 (4) of Regulation (EEC) No 727/70 : '4 . Before 1 November each year the amount of the premium for each variety applicable to the crop of the following calendar year shall be fixed in accordance with the procedure provided for in Article 43 (2) of the Treaty.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1971 . For the Council The President L. NATALI 1 OJ No L 94, 28.4.1970, p. 1 .